Public Utilities Commission, No. 98-308-TP-CSS. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant’s application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, TT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellee recover from the appellant its costs herein expended; and that a mandate be sent to the Public Utilities Commission of Ohio to carry this judgment into execution; and that a copy of this entry be certified to the Public Utilities Commission of Ohio for entry.